MODIFY and AFFIRM; and Opinion Filed September 28, 2015.




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-15-00150-CR
                                      No. 05-15-00151-CR

                      CHRISTOPHER CHARLES BYNUM, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                     Trial Court Cause Nos. F14-53422-Y, F14-53483-Y

                                MEMORANDUM OPINION
                          Before Justices Lang-Miers, Brown, and Schenck
                                      Opinion by Justice Brown

       Christopher Charles Bynum waived a jury and pleaded guilty to two intoxication

manslaughter offenses. See TEX. PENAL CODE ANN. § 49.08(a) (West 2011). After finding

appellant guilty, the trial court assessed punishment at twenty years’ imprisonment in each case.

In four issues, appellant contends the trial court’s judgments should be modified to show the

correct name of the trial judge and that there were no plea bargain agreements. The State agrees

the judgments should be modified as appellant requests. We modify the trial court’s judgments

and affirm as modified.
       The record reflects that appellant entered his guilty pleas before a magistrate, but the

punishment hearing was conducted before the Honorable Michael Snipes, then presiding judge

of the Criminal District Court No. 7. The judgments incorrectly identify the magistrate rather

than Judge Snipes as the trial court judge. Likewise, the judgments show the terms of a plea

bargain as “20 years TDCJ,” whereas appellant entered open guilty pleas to the charges in the

indictments. We sustain appellant’s issues.

       We modify the trial court’s judgment in each case to show the judge presiding is “Hon.

Michael Snipes,” and the terms of plea bargain are “open.” See TEX. R. APP. P. 43.2(b); Bigley v.

State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529–30

(Tex. App.—Dallas 1991, pet. ref’d).

       As modified, we affirm the trial court’s judgments.




                                                     /Ada Brown/
                                                     ADA BROWN
                                                     JUSTICE

Do Not Publish
TEX. R. APP. P. 47

150150F.U05




                                               -2-
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                       JUDGMENT


CHRISTOPHER CHARLES BYNUM,                          Appeal from the Criminal District Court
Appellant                                           No. 7 of Dallas County, Texas (Tr.Ct.No.
                                                    F14-53422-Y).
No. 05-14-00150-CR        V.                        Opinion delivered by Justice Brown,
                                                    Justices Lang-Miers and Schenck
THE STATE OF TEXAS, Appellee                        participating.



       Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED as
follows:

       The section entitled “Judge Presiding” is modified to show “Hon. Michael Snipes.”

       The section entitled “Terms of Plea Bargain” is modified to show “Open.”

       As modified, we AFFIRM the trial court’s judgment.



       Judgment entered September 28, 2015.




                                              -3-
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                       JUDGMENT


CHRISTOPHER CHARLES BYNUM,                          Appeal from the Criminal District Court
Appellant                                           No. 7 of Dallas County, Texas (Tr.Ct.No.
                                                    F14-53483-Y).
No. 05-14-00151-CR        V.                        Opinion delivered by Justice Brown,
                                                    Justices Lang-Miers and Schenck
THE STATE OF TEXAS, Appellee                        participating.



       Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED as
follows:

       The section entitled “Judge Presiding” is modified to show “Hon. Michael Snipes.”

       The section entitled “Terms of Plea Bargain” is modified to show “Open.”

       As modified, we AFFIRM the trial court’s judgment.



       Judgment entered September 28, 2015.




                                              -4-